Exhibit 10.2

 

--------------------------------------------------------------------------------

 

THE SUBSIDIARIES OF AMERICAN DENTAL PARTNERS, INC.

NAMED HEREIN

as Guarantors

 

With

 

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED SUBSIDIARY GUARANTY

 

dated as of

February 22, 2005

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED SUBSIDIARY GUARANTY

 

THIS AMENDED AND RESTATED SUBSIDIARY GUARANTY, dated as of February 22, 2005 (as
may be further amended, modified or supplemented from time to time, this
“Guaranty”), made by (i) each of the undersigned (each, together with its
successors and assigns, a “Guarantor” and collectively, the “Guarantors”), with
(ii) KEYBANK NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent (herein, together with its successors and assigns in such
capacity, the “Administrative Agent”), for the benefit of the Creditors (as
defined below):

 

PRELIMINARY STATEMENTS:

 

(1) Except as otherwise defined herein, terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.
Certain terms used herein are defined in Section 1 hereof.

 

(2) The Guarantors (other than American Dental Partners of Missouri, LLC) and
the Administrative Agent are parties to the Subsidiary Guaranty, dated October
16, 2003 (as supplemented, the “Original Subsidiary Guaranty”).

 

(3) The Guarantors and the Administrative Agent desire to amend and restate the
Original Subsidiary Guaranty to make certain modifications thereto and to add
American Dental Partners of Missouri, LLC as a Guarantor hereunder.

 

(4) This Guaranty is made pursuant to the Amended and Restated Credit Agreement,
dated as of the date hereof (herein, as may be further amended or otherwise
modified, restated, replaced or amended and restated from time to time, the
“Credit Agreement”), among AMERICAN DENTAL PARTNERS, INC., a Delaware
corporation (herein, together with its successors and assigns, the “Borrower”),
the financial institutions named as lenders therein (herein, together with their
successors and assigns, the “Lenders”), and the Administrative Agent.

 

(5) Each Guarantor is a direct or indirect Subsidiary of the Borrower. This
Guaranty is one of the Credit Documents referred to in the Credit Agreement.

 

(6) It is a condition to the making of Loans and the issuance of, and
participation in, Letters of Credit, under the Credit Agreement that each
Guarantor shall have executed and delivered this Guaranty.

 

(7) Each Guarantor will obtain benefits from the Credit Agreement and,
accordingly, desires to execute this Guaranty in order to satisfy the condition
described in the preceding paragraph and to induce the Creditors to extend the
Credit Document Obligations and the Designated Hedge Document Obligations.

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent and the other Creditors and hereby covenants and agrees
with the Administrative Agent and each other Creditor as follows:

 

Section 1. Certain Definitions. As used in this Guaranty, the following terms
shall have the meanings herein specified unless the context otherwise requires:

 

“Credit Document Obligations” shall mean and include:

 

(a) the principal of and interest on the Notes issued by, and the Loans made to,
the Borrower under the Credit Agreement,



--------------------------------------------------------------------------------

(b) all reimbursement obligations and Unpaid Drawings with respect to Letters of
Credit issued under the Credit Agreement, and

 

(c) all other obligations and liabilities owing by the Borrower and the other
Credit Parties to the Administrative Agent, any Letter of Credit Issuer or any
of the Lenders under the Credit Agreement and the other Credit Documents to
which the Borrower or any other Credit Party is now or may hereafter become a
party (including, without limitation, indemnities, Fees and other amounts
payable thereunder), whether primary, secondary, direct, contingent, fixed or
otherwise,

 

in all cases whether now existing, or hereafter incurred or arising, including
any such interest or other amounts incurred or arising during the pendency of
any bankruptcy, insolvency, reorganization, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under Section 362(a) of the Bankruptcy Code.

 

“Creditor” shall mean the Administrative Agent, each Letter of Credit Issuer,
the Lenders and the Designated Hedge Creditors, and the respective successors
and assigns of each of the foregoing.

 

“Designated Hedge Creditor” shall mean each Lender or Affiliate of a Lender that
participates as a counterparty to the Borrower or any Guarantor pursuant to any
Designated Hedge Document.

 

“Designated Hedge Document” shall mean and include (i) each Designated Hedge
Agreement to which the Borrower or any Guarantor is now or may hereafter become
a party, and (ii) each confirmation, transaction statement or other document
executed and delivered in connection therewith to which the Borrower or any
Guarantor is now or may hereafter become a party.

 

“Designated Hedge Document Obligations” shall mean and include all obligations
and liabilities owing by the Borrower or any Guarantor under all existing and
future Designated Hedge Documents, in all cases whether now existing, or
hereafter incurred or arising, including any such amounts incurred or arising
during the pendency of any bankruptcy, insolvency, reorganization, receivership
or similar proceeding, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code.

 

“Guaranteed Documents” shall mean and include (i) the Credit Agreement, the
Notes and the other Credit Documents to which the Borrower or any of its
Subsidiaries is now or may hereafter become a party, and (ii) each Designated
Hedge Agreement and other Designated Hedge Document to which the Borrower or any
Guarantor is now or may hereafter become a party.

 

“Guaranteed Obligations” shall mean and include the Credit Document Obligations
and the Designated Hedge Document Obligations.

 

“Subordinate Obligations” shall have the meaning given to such term in Section 3
hereof.

 

Section 2. Guaranty by the Guarantors, etc.

 

2



--------------------------------------------------------------------------------

(a) Each Guarantor, jointly and severally, irrevocably and unconditionally
guarantees: (i) to the Administrative Agent, each Letter of Credit Issuer and
the Lenders the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all of the Credit Document
Obligations of (A) the Borrower, and (B) each of the other Subsidiaries of the
Borrower that is a Credit Party; and (ii) to each Designated Hedge Creditor the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all of the Designated Hedge Document Obligations
of (A) the Borrower, and (B) each other Guarantor. Such guaranty is an absolute,
unconditional, present and continuing guaranty of payment and not of
collectibility and is in no way conditioned or contingent upon any attempt to
collect from the Borrower or any other Subsidiary or Affiliate of the Borrower,
or any other action, occurrence or circumstance whatsoever. If an Event of
Default shall occur and be continuing under the Credit Agreement or any payment
default shall occur and be outstanding under any Designated Hedge Document, each
Guarantor will, within two Business Days following its receipt of written notice
from the Administrative Agent demanding payment hereunder, pay to the
Administrative Agent, for the benefit of the Creditors, in immediately available
funds, at the Payment Office of the Administrative Agent, such amount of the
Guaranteed Obligations as the Administrative Agent shall specify in such notice.

 

(b) In addition to the foregoing, each Guarantor also, jointly and severally,
irrevocably and unconditionally guarantees that each of the terms, conditions,
covenants and agreements of the Borrower under the Credit Agreement, and of the
Borrower and the other Credit Parties under the other Guaranteed Documents, will
be duly and punctually performed and observed strictly in accordance with the
terms thereof and that if for any reason whatsoever the Borrower or the other
Credit Parties shall fail to do so, such Guarantor shall duly and punctually
perform and observe, or cause the Borrower or such other Credit Party, as
applicable, to duly and punctually perform and observe, the same. Such guaranty
is an absolute, unconditional, present and continuing guaranty of performance
and is in no way conditioned or contingent upon any attempt to enforce
performance by the Borrower or any other Subsidiary or Affiliate of the
Borrower, or any other act, occurrence or circumstance whatsoever.

 

(c) In addition to the foregoing, each Guarantor, jointly and severally,
unconditionally and irrevocably, guarantees to the Creditors the payment of any
and all Guaranteed Obligations of the Borrower and each other Credit Party,
whether or not due or payable by the obligor thereon, upon the occurrence in
respect of the Borrower or other applicable obligor of any bankruptcy or
insolvency proceeding or case under the Bankruptcy Code, and unconditionally and
irrevocably, jointly and severally, promises to pay such Guaranteed Obligations
to the Administrative Agent, for the benefit of the Creditors, on demand, in
such currency and otherwise in such manner as is provided in the Guaranteed
Documents governing such Guaranteed Obligations.

 

(d) As a separate, additional and continuing obligation, each Guarantor
unconditionally and irrevocably undertakes and agrees, for the benefit of the
Creditors, that, should any amounts constituting Guaranteed Obligations not be
recoverable from the Borrower or other Credit Party for any reason whatsoever
(including, without limitation, by reason of any provision of any Guaranteed
Document or any other agreement or instrument executed in connection therewith
being or becoming, at any time, voidable, void, unenforceable, or otherwise
invalid under any applicable law), then notwithstanding any notice or knowledge
thereof by the Administrative Agent, any other Creditor, any of their respective
Affiliates, or any other person, each Guarantor, jointly and severally, as sole,
original and independent obligor, upon demand by the Administrative Agent, will
make payment to the Administrative Agent, for the account of the Creditors, of
all such obligations not so recoverable by way of full indemnity, in such
currency and otherwise in such manner as is provided in the Guaranteed
Documents.

 

(e) Each Guarantor understands, agrees and confirms that the Administrative
Agent and the other Creditors may enforce this Guaranty up to the full amount of
the Guaranteed Obligations against any Guarantor without proceeding against any
other Guarantor, the Borrower or any other person, or against any security or
other collateral.

 

3



--------------------------------------------------------------------------------

(f) All payments by each Guarantor under this Guaranty shall be made to the
Administrative Agent, for the benefit of the Creditors, in such currency and
otherwise in such manner as is provided in the Guaranteed Documents to which
such payments relate.

 

Section 3. Subordination.

 

(a) Any Indebtedness or other obligations or liabilities of the Borrower now or
hereafter held by any Guarantor (collectively, “Subordinated Obligations”) are
hereby subordinated to the Indebtedness of the Borrower to any Creditor; and
such Subordinated Obligations of the Borrower to any Guarantor, if the
Administrative Agent, after an Event of Default has occurred, so requests, shall
be collected, enforced and received by such Guarantor as trustee for the
Administrative Agent and the other Creditors and be paid over to the
Administrative Agent, for the benefit of the Creditors, on account of the
Indebtedness of the Borrower to the Administrative Agent and to the other
Creditors, but without affecting or impairing in any manner the liability of
such Guarantor under the other provisions of this Guaranty. Prior to the
transfer by any Guarantor of any note or negotiable instrument evidencing any
Subordinated Obligation of the Borrower to such Guarantor, such Guarantor shall
mark such note or negotiable instrument with a legend that the same is subject
to this subordination.

 

(b) If and to the extent that any Guarantor makes any payment to the
Administrative Agent or any other Creditor or to any other person pursuant to or
in respect of this Guaranty, any reimbursement or similar claim that such
Guarantor may have against the Borrower by reason thereof shall be subject and
subordinate to the prior termination of the Total Commitment and indefeasible
payment in full of all Guaranteed Obligations owed to the Administrative Agent
and the other Creditors.

 

Section 4. Guarantors’ Obligations Absolute, etc. The obligations of each
Guarantor under this Guaranty shall be absolute and unconditional, shall not be
subject to any counterclaim, setoff, deduction or defense based on any claim
such Guarantor may have against the Borrower or any other person, including,
without limitation, the Administrative Agent, any other Creditor, any of their
respective Affiliates, or any other Guarantor, and shall remain in full force
and effect without regard to, and shall not be released, suspended, abated,
deferred, reduced, limited, discharged, terminated or otherwise impaired or
adversely affected by any circumstance or occurrence whatsoever, other than
indefeasible payment in full of, and complete performance of, all of the
Guaranteed Obligations, including, without limitation:

 

(a) any increase in the amount of the Guaranteed Obligations outstanding from
time to time, including, without limitation, any increase in the aggregate
outstanding amount of the Loans and Letters of Credit above any specific maximum
amount referred to herein or in the Credit Agreement as in effect on the date
hereof, and any increase in any interest rate, Fee or other amount applicable to
any portion of the Guaranteed Obligations or otherwise payable under any
Guaranteed Document;

 

(b) any direction as to the application of any payment by the Borrower or by any
other person;

 

(c) any incurrence of additional Guaranteed Obligations at any time or under any
circumstances, including, without limitation, (i) during the continuance of a
Default or Event of Default, (ii) at any time when all conditions to such
incurrence have not been satisfied, or (iii) in excess of borrowing base,
sublimit or other limitations contained in the Credit Agreement or any of the
other Guaranteed Documents;

 

4



--------------------------------------------------------------------------------

(d) any renewal or extension of the time for payment or maturity of any of the
Guaranteed Obligations, or any amendment or modification of, or addition or
supplement to, or deletion from, the Credit Agreement, any other Guaranteed
Document, or any other instrument or agreement applicable to the Borrower or any
other person, or any part thereof, or any assignment, transfer or other
disposition of any thereof;

 

(e) any failure of the Credit Agreement, any other Guaranteed Document, or any
other instrument or agreement applicable to the Borrower or any other person, to
constitute the legal, valid and binding agreement or obligation of any party
thereto, enforceable in accordance with its terms, or any irregularity in the
form of any Guaranteed Document;

 

(f) any failure on the part of the Borrower or any other person to perform or
comply with any term or provision of the Credit Agreement, any other Guaranteed
Document, or any such other instrument or agreement;

 

(g) any waiver, consent, extension, indulgence or other action or inaction
(including, without limitation, any lack of diligence, any failure to mitigate
damages or marshall assets, or any election of remedies) under or in respect of
(i) the Credit Agreement, any other Guaranteed Document, or any such other
instrument or agreement, or (ii) any obligation or liability of the Borrower or
any other person;

 

(h) any exercise or non-exercise of any right, power or remedy under or in
respect of the Credit Agreement, any other Guaranteed Document, or any such
other instrument or agreement, or any such obligation or liability, including,
without limitation, (i) any failure of the Administrative Agent or any other
Creditor to give notice of any Default or Event of Default under any Guaranteed
Document, or to advance funds for the protection or preservation of, or
provision of insurance for, or payment of taxes on, any property that is
collateral security for any of the Guaranteed Obligations, and (ii) any act or
failure to act on the part of the Administrative Agent or any other Creditor, in
any manner referred to in this Guaranty, or otherwise, that may deprive such
Guarantor of its right to (A) subrogation against the Borrower to recover full
reimbursement or indemnity for any payments made pursuant to this Guaranty, or
(B) contribution from any other Guarantor for any such payments made by it, or
that otherwise may adversely affect the amount recoverable upon the exercise of
any such right of subrogation or contribution;

 

(i) any application of any amounts by whomsoever paid or howsoever realized to
the Guaranteed Obligations or any other liabilities owed to the Administrative
Agent or any other Creditor, regardless of the order or priority of any such
application, and regardless of what liabilities of the Borrower or any other
person remain unpaid;

 

(j) any settlement or compromise of any of the Guaranteed Obligations, any
security therefor or guaranty thereof;

 

(k) any payment made to the Administrative Agent or any other Creditor on the
Guaranteed Obligations that the Administrative Agent or any other Creditor
repays, returns or otherwise restores to the Borrower or any other applicable
obligor pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding;

 

(l) any subordination of any of the claims of the Administrative Agent or any
other Creditor to any claims of any creditors of the Borrower or any other
person, or any subordination of any liens or security interests in favor of the
Administrative Agent or any other Creditor to any liens or security interests of
any other person;

 

5



--------------------------------------------------------------------------------

(m) any sale, exchange, release, surrender or foreclosure of, or any realization
upon, or other dealing with, in any manner and in any order, any property,
rights or interests by whomsoever at any time granted, assigned, pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations, or any
other liabilities or obligations (including any of those hereunder), or any
portion of any thereof;

 

(n) the existence of any right of setoff, offset or banker’s lien, or any
failure to exercise rights in respect thereof, or any release thereof;

 

(o) any furnishing of any new or additional security or any new or additional
guaranty to or for the benefit of any Creditor, or any acceptance thereof,
including, without limitation, any addition of any Guarantor to this Guaranty;

 

(p) any release of any security or any guaranty by or at the direction of the
Administrative Agent or any other Creditor, or any release or discharge of, or
limitation of recourse against, any person furnishing any security or guaranty,
including, without limitation, any release or discharge of any Guarantor from
this Guaranty;

 

(q) any limitation on any person’s liability or obligation under the Credit
Agreement, any other Guaranteed Document, or any such other instrument or
agreement, or any such obligation or liability, or any termination,
cancellation, avoidance, commercial or other frustration, impracticability,
invalidity, unenforceability or ineffectiveness, in whole or in part, of the
Credit Agreement, any other Guaranteed Document, or any such other instrument or
agreement or any such obligation or liability or any term or provision of any
thereof;

 

(r) any insolvency, bankruptcy, receivership, liquidation, reorganization,
readjustment, composition, arrangement or other similar proceeding relating to
the Borrower or to any of its properties or assets, or any such proceeding by,
among or on behalf of any of its creditors, as such, or any proceeding for the
voluntary liquidation or dissolution or other winding up of the Borrower,
whether or not insolvency or bankruptcy proceedings, or any assignment for the
benefit of its creditors, or any other marshaling of its assets, or any action
taken by any trustee or receiver or by any court in any such proceeding;

 

(s) any disallowance or limitation of any claim of the Administrative Agent, any
other Creditor, or any other person, in any such proceeding;

 

(t) any change in the ownership of all or any part of the capital stock of, or
other equity interests in, the Borrower, any of its Subsidiaries or Affiliates,
or any other person, or any merger or consolidation involving the Borrower, any
of its Subsidiaries or Affiliates, or any other person, or any purchase,
acquisition, sale, lease or disposition by the Borrower, any of its Subsidiaries
or Affiliates, or any other person, of any assets or properties;

 

(u) any breach by the Borrower or any of its other Subsidiaries or Affiliates of
any of their representations or warranties contained in any of the Guaranteed
Documents or any other certificate or document executed and delivered in
connection therewith;

 

(v) any inability of the Borrower to create or incur any Subordinated
Indebtedness or other Indebtedness, or the existence of any contractual or other
restriction upon the ability of the Borrower to issue and sell shares of its
capital stock, to purchase, sell, lease or otherwise dispose of assets, to incur
Subordinated Indebtedness or other Indebtedness, or to otherwise conduct its
business affairs;

 

6



--------------------------------------------------------------------------------

(w) any assignment, transfer or other disposition, in whole or in part, by the
Borrower or any other person of its interest in any of the property, rights or
interests constituting security for all or any portion of the Guaranteed
Obligations or any other Indebtedness, liabilities or obligations;

 

(x) any failure of any of the Credit Documents, or any other agreement or
instrument securing all or any portion of the Guaranteed Obligations, to
effectively subject any property, rights or interests to any liens or security
interests purported to be granted or created thereby, or any failure of any such
liens or security interests to be or become perfected or to establish or
maintain the priority over other liens and security interests contemplated
thereby;

 

(y) any condemnation or taking of, or any encumbrance on or interference with
any use of, or any damage to, or any destruction of, any such property, or any
part thereof or interest therein;

 

(z) any lack of notice to, or knowledge by, any Guarantor of any of the matters
referred to above; and/or

 

(aa) to the fullest extent permitted under applicable law now or hereafter in
effect, any other circumstance or occurrence, whether similar or dissimilar to
any of the foregoing, that could or might constitute a defense available to, or
a discharge of the obligations of, a guarantor or other surety.

 

Section 5. Waivers. Each Guarantor unconditionally waives, to the maximum extent
permitted under any applicable law now or hereafter in effect, insofar as its
obligations under this Guaranty are concerned, (a) notice of any of the matters
referred to in Section 4, (b) all notices required by statute, rule of law or
otherwise to preserve any rights against such Guarantor hereunder, including,
without limitation, any demand, presentment, proof or notice of dishonor or
non-payment of any Guaranteed Obligation, notice of acceptance of this Guaranty,
notice of the incurrence of any Guaranteed Obligation, notice of any failure on
the part of the Borrower, any of its Subsidiaries or Affiliates, or any other
person, to perform or comply with any term or provision of the Credit Agreement,
any other Guaranteed Document or any other agreement or instrument to which the
Borrower or any other person is a party, or notice of the commencement of any
proceeding against any other person or its any of its property or assets, (c)
any right to the enforcement, assertion or exercise against the Borrower or
against any other person or any collateral of any right, power or remedy under
or in respect of the Credit Agreement, the other Guaranteed Documents or any
other agreement or instrument, and (d) any requirement that such Guarantor be
joined as a party to any proceedings against the Borrower or any other person
for the enforcement of any term or provision of the Credit Agreement, the other
Guaranteed Documents, this Guaranty or any other agreement or instrument.

 

Section 6. Subrogation Rights. Until such time as the Guaranteed Obligations
have been paid in full in cash and otherwise fully performed and the Total
Commitment under the Credit Agreement has been terminated, each Guarantor hereby
irrevocably waives all rights of subrogation that it may at any time otherwise
have as a result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code, or otherwise) to the claims of the Administrative Agent and/or
the other Creditors against the Borrower, any other Guarantor or any other
guarantor of or surety for the Guaranteed Obligations and all contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
the Borrower or any other Guarantor that it may at any time otherwise have as a
result of this Guaranty.

 

Section 7. Separate Actions. A separate action or actions may be brought and
prosecuted against any Guarantor whether or not action is brought against any
other Guarantor, any other guarantor or the Borrower, and whether or not any
other Guarantor, any other guarantor of the Borrower or the Borrower be joined
in any such action or actions.

 

7



--------------------------------------------------------------------------------

Section 8. Guarantors Familiar with Borrower’s Affairs, etc. Each Guarantor
confirms that an executed (or conformed) copy of each of the Credit Documents
has been made available to its principal executive officers, that such officers
are familiar with the contents thereof and of this Guaranty, and that it has
executed and delivered this Guaranty after reviewing the terms and conditions of
the Credit Agreement, the other Credit Documents and this Guaranty and such
other information as it has deemed appropriate in order to make its own credit
analysis and decision to execute and deliver this Guaranty. Each Guarantor
confirms that it has made its own independent investigation with respect to the
creditworthiness of the Borrower and its other Subsidiaries and Affiliates and
is not executing and delivering this Guaranty in reliance on any representation
or warranty by the Administrative Agent or any other Creditor or any other
person acting on behalf of the Administrative Agent or any other Creditor as to
such creditworthiness. Each Guarantor expressly assumes all responsibilities to
remain informed of the financial condition of the Borrower and its other
Subsidiaries and Affiliates and any circumstances affecting (a) the Borrower’s
or any other Subsidiary’s or Affiliate’s ability to perform its obligations
under the Credit Agreement and the other Guaranteed Documents to which it is a
party, or (b) any collateral securing, or any other guaranty for, all or any
part of the Borrower’s or such other Subsidiary’s or Affiliate’s payment and
performance obligations thereunder; and each Guarantor further agrees that the
Administrative Agent and the other Creditors shall have no duty to advise any
Guarantor of information known to them regarding such circumstances or the risks
such Guarantor undertakes in this Guaranty.

 

Section 9. Covenant Under Credit Agreement, etc. Each Guarantor covenants and
agrees that on and after the date hereof and until this Guaranty is terminated
in accordance with Section 26 hereof, such Guarantor shall take, or will refrain
from taking, as the case may be, all actions that are necessary to be taken or
not taken so that no Default or Event of Default, is caused by the actions or
inactions of such Guarantor or any of its Subsidiaries.

 

Section 10. Representations and Warranties. Each Guarantor represents and
warrants to the Administrative Agent and each of the other Creditors that:

 

(a) it is a duly organized or formed and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
or full force and effect, as applicable, under the laws of the jurisdiction of
its formation and has the corporate, partnership or limited liability company
power and authority, as applicable, to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage;

 

(b) it has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Credit Documents to which
it is party and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of the Credit Documents to
which it is party;

 

(c) it has duly executed and delivered each Credit Document to which it is party
and each Credit Document to which it is party constitutes the legal, valid and
binding agreement or obligation of such Guarantor enforceable in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law);

 

(d) neither the execution, delivery and performance by such Guarantor of the
Credit Documents to which it is party nor compliance with the terms and
provisions thereof (i) will contravene any material provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any Governmental
Authority applicable to such Guarantor or its material properties and assets,
(ii) will conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or

 

8



--------------------------------------------------------------------------------

constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (other than any Lien created pursuant
to the Credit Documents) upon any of the property or assets of such Guarantor
pursuant to the terms of any promissory note, bond, debenture, indenture,
mortgage, deed of trust, credit or loan agreement, or any other material
agreement or other instrument, to which such Guarantor is a party or by which it
or any of its property or assets are bound or to which it may be subject, or
(iii) will violate any provision of the certificate or articles of
incorporation, code of regulations or bylaws, or other charter or organizational
documents of such Guarantor;

 

(e) no order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any Governmental
Authority, is required to authorize or is required as a condition to (i) the
execution, delivery and performance by such Guarantor of any Credit Document to
which it is a party, or (ii) the legality, validity, binding effect or
enforceability of any Credit Document to which such Guarantor is a party, other
than filings and recordings necessary to establish or perfect any security
interests or other Liens created pursuant to the Credit Documents;

 

(f) there are no actions, suits or proceedings pending or, to, the knowledge of
such Guarantor, threatened with respect to such Guarantor that question the
validity or enforceability of any of the Credit Documents to which such
Guarantor is a party, or of any action to be taken by such Guarantor pursuant to
any of the Credit Documents to which it is a party; and

 

(g) as of the date such Guarantor has become a party to this Guaranty, (i) such
Guarantor has received consideration that is the reasonable equivalent value of
the obligations and liabilities that such Guarantor has incurred to the
Administrative Agent and the other Creditors under this Guaranty and the other
Credit Documents to which such Guarantor is a party; (ii) such Guarantor has
capital sufficient to carry on its business and transactions and all business
and transactions in which it is about to engage and is solvent and able to pay
its debts as they mature; (iii) such Guarantor owns property having a value,
both at fair valuation and at present fair salable value, greater than the
amount required to pay its debts; and (iv) such Guarantor is not entering into
the Credit Documents to which it is a party with the intent to hinder, delay or
defraud its creditors.

 

Section 11. Continuing Guaranty; Remedies Cumulative, etc. This Guaranty is a
continuing guaranty, all liabilities to which it applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance
hereon, and this Guaranty shall remain in full force and effect until terminated
as provided in Section 26 hereof. No failure or delay on the part of the
Administrative Agent or any other Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies that the Administrative Agent or any
other Creditor would otherwise have. No notice to or demand on any Guarantor in
any case shall entitle such Guarantor to any other further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or any other Creditor to any other or further action in any
circumstances without notice or demand. It is not necessary for, and neither the
Administrative Agent nor any other Creditor, undertakes any obligation or duty
to, inquire into the capacity or powers of the Borrower or any of its
Subsidiaries or the officers, directors, partners or agents acting or purporting
to act on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

Section 12. Application of Payments and Recoveries. All amounts received by the
Administrative Agent pursuant to, or in connection with the enforcement of, this
Guaranty, together with all amounts and other rights and benefits realized by
any Creditor (or to which any Creditor may be entitled) by virtue of this
Guaranty, shall be applied as provided in Section 10.3 of the Credit Agreement.

 

9



--------------------------------------------------------------------------------

Section 13. Enforcement Expenses. The Guarantors hereby jointly and severally
agree to pay, to the extent not paid pursuant to Section 12.1 of the Credit
Agreement, all reasonable out-of-pocket costs and expenses of the Administrative
Agent and each other Creditor in connection with the enforcement of this
Guaranty and any amendment, waiver or consent relating hereto (including,
without limitation, the reasonable fees and disbursements of counsel employed by
the Administrative Agent or any of the other Creditors).

 

Section 14. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and its successors and assigns, and shall inure to the benefit of the
Administrative Agent and the other Creditors and their successors and assigns.

 

Section 15. Entire Agreement. This Guaranty and the other Guaranteed Documents
represent the final agreement among the parties with respect to the subject
matter hereof and thereof, supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof, and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements among the parties. There are no unwritten oral
agreements among the parties.

 

Section 16. Headings Descriptive. The headings of the several Sections of this
Guaranty are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Guaranty.

 

Section 17. Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 18. Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default (such term to mean
any “Event of Default” as defined in the Credit Agreement or any payment default
under any Designated Hedge Document after any applicable notice and grace
period), each Creditor is hereby authorized at any time or from time to time,
without notice to any Guarantor or to any other person, any such notice being
expressly waived, to the fullest extent permitted under applicable law now or
hereafter in effect, to set off and to appropriate and apply any and all
deposits (general or special) and any other indebtedness at any time held or
owing by such Creditor to or for the credit or the account of such Guarantor,
against and on account of the obligations and liabilities of such Guarantor to
such Creditor under this Guaranty, irrespective of whether or not the
Administrative Agent or such Creditor shall have made any demand hereunder and
although said obligations, liabilities, deposits or claims, or any of them,
shall be contingent or unmatured. Each Creditor agrees to promptly notify the
relevant Guarantor after any such set off and application, provided, however,
that the failure to give such notice shall not affect the validity of such set
off and application.

 

Section 19. Notices. Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing and mailed,
sent by telecopier or delivered, (a) if to any Guarantor, at the address
specified for it in the Credit Agreement (or if no such address is specified, to
it c/o the Borrower), with a courtesy copy to the Borrower at its address
specified in or pursuant to the Credit Agreement, (b) if to the Administrative
Agent, to it at its Notice Office, (c) if to any Lender, at its address
specified in or pursuant to the Credit Agreement, and (d) if to any Designated
Hedge Creditor, at such address as such Designated Hedge Creditor shall have
specified in writing to each Guarantor and the Administrative Agent; or in any
case at such other address as any of the persons listed above may hereafter
notify the others in writing. All such notices and communications shall be
mailed, sent via telecopier, sent by overnight courier or delivered, and shall
be effective when received.

 

10



--------------------------------------------------------------------------------

Section 20. Reinstatement. If claim is ever made upon the Administrative Agent
or any other Creditor for recission, repayment, recovery or restoration of any
amount or amounts received by the Administrative Agent or any other Creditor in
payment or on account of any of the Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (b) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrower), then and in such event (i) any such judgment, decree,
order, settlement or compromise shall be binding upon each Guarantor,
notwithstanding any revocation hereof or other instrument evidencing any
liability of the Borrower, (ii) each Guarantor shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or otherwise recovered or
restored to the same extent as if such amount had never originally been received
by any such payee, and (iii) this Guaranty shall continue to be effective or be
reinstated, as the case may be, all as if such repayment or other recovery had
not occurred.

 

Section 21. Governing Law; Venue; Waiver of Jury Trial.

 

(a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE ADMINISTRATIVE AGENT,
THE OTHER CREDITORS AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES. Any legal action or proceeding with respect to this
Guaranty may be brought in the Courts of the State of Ohio, or of the United
States of America for the Northern District of Ohio, Eastern Division, and, by
execution and delivery of this Guaranty, each Guarantor hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each Guarantor hereby
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered mail, return receipt requested, to such Guarantor at its address
provided herein, such service to become effective 30 days after such mailing, or
such earlier time as may be provided by applicable law. Nothing herein shall
affect the right of the Administrative Agent or any of the other Creditors to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against each Guarantor in any other
jurisdiction.

 

(b) Each Guarantor hereby irrevocably waives any objection that it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty or any other
Credit Document or Guaranteed Document brought in the courts referred to in
Section 21(a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that such action or proceeding brought in any
such court has been brought in an inconvenient forum.

 

(c) EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER CREDITOR HEREBY
IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 22. Sale of Capital Stock of a Guarantor. In the event that all of the
capital stock of one or more Guarantors is sold or otherwise disposed of or
liquidated in compliance with the requirements of Section 9.2 of the Credit
Agreement (or such sale or other disposition has been approved

 

11



--------------------------------------------------------------------------------

in writing by the Required Lenders (or all Lenders, or all of the Lenders (other
than any Defaulting Lender), as applicable, if required by Section 12.11 of the
Credit Agreement)) and the proceeds of such sale, disposition or liquidation are
applied, to the extent applicable, in accordance with the provisions of the
Credit Agreement, such Guarantor shall be released from this Guaranty and this
Guaranty shall, as to each such Guarantor or Guarantors, terminate, and have no
further force or effect (it being understood and agreed that the sale of one or
more persons that own, directly or indirectly, all of the capital stock or other
equity interests of any Guarantor shall be deemed to be a sale of such Guarantor
for the purposes of this Section 22).

 

Section 23. Contribution Among Guarantors. Each Guarantor, in addition to the
subrogation rights it shall have against the Borrower under applicable law as a
result of any payment it makes hereunder, shall also have a right of
contribution against all other Guarantors in respect of any such payment pro
rata among the same based on their respective net fair value as enterprises,
provided any such right of contribution shall be subject and subordinate to the
prior payment in full of the Guaranteed Obligations (and such Guarantor’s
obligations in respect thereof).

 

Section 24. Full Recourse Obligations; Effect of Fraudulent Transfer Laws, etc.
It is the desire and intent of each Guarantor, the Administrative Agent and the
other Creditors that this Guaranty shall be enforced as a full recourse
obligation of each Guarantor to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
If and to the extent that the obligations of any Guarantor under this Guaranty
would, in the absence of this sentence, be adjudicated to be invalid or
unenforceable because of any applicable state or federal law relating to
fraudulent conveyances or transfers, then the amount of such Guarantor’s
liability hereunder in respect of the Guaranteed Obligations shall be deemed to
be reduced ab initio to that maximum amount that would be permitted without
causing such Guarantor’s obligations hereunder to be so invalidated.

 

Section 25. Payments Free and Clear of Setoffs, Counterclaims and Taxes, etc.

 

(a) All payments made by any Guarantor hereunder will be made without setoff,
counterclaim or other defense and, except as provided for in this Section 25(a),
all such payments will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax, imposed on or measured by the net income or
net profits of a Creditor pursuant to the laws of the jurisdiction under which
such Creditor is organized or the jurisdiction in which the principal office or
Applicable Lending Office of such Creditor is located or any subdivision thereof
or therein) and all interest, penalties or similar liabilities with respect to
such non excluded taxes, levies imposts, duties, fees, assessments or other
charges (all such nonexcluded taxes levies, imposts, duties, fees assessments or
other charges being referred to collectively as “Taxes”). If any Taxes are so
levied or imposed, the applicable Guarantor agrees to pay the full amount of
such Taxes and such additional amounts as may be necessary so that every payment
by it of all amounts due hereunder, after withholding or deduction for or on
account of any Taxes will not be less than the amount provided for herein. If
any amounts are payable in respect of Taxes pursuant to the preceding sentence,
the applicable Guarantor agrees to reimburse each Creditor, upon the written
request of such Creditor for taxes imposed on or measured by the net income or
profits of such Creditor pursuant to the laws of the jurisdiction in which such
Creditor is organized or in which the principal office or Applicable Lending
Office of such Creditor is located or under the laws of any political
subdivision or taxing authority of any such jurisdiction in which the principal
office or Applicable Lending Office of such Creditor is located and for any
withholding of income or similar taxes imposed by the United States of America
as such Creditor shall determine are payable by, or withheld from, such Creditor
in respect of such amounts so paid to or on behalf of such Creditor pursuant to
the

 

12



--------------------------------------------------------------------------------

preceding sentence, which request shall be accompanied by a statement from such
Creditor setting forth, in reasonable detail, the computations used in
determining such amounts. The applicable Guarantor will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes, or
any withholding or deduction on account thereof, is due pursuant to applicable
law certified copies of tax receipts, or other evidence satisfactory to the
applicable Creditor, evidencing such payment by the applicable Creditor. Each
applicable Guarantor will indemnify and hold harmless the Administrative Agent
and each Creditor, and reimburse the Administrative Agent or such Creditor upon
its written request, for the amount of any Taxes so levied or imposed and paid
or withheld by such Creditor.

 

(b) Notwithstanding anything to the contrary contained in this Section 25, (i)
any applicable Guarantor shall be entitled, to the extent it is required to do
so by law, to deduct or withhold income or other similar taxes imposed by the
United States (or any political subdivision or taxing authority thereof or
therein) from any amounts payable hereunder for the account of any Creditor that
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for United States federal income tax purposes and that has not
provided to the Borrower such forms that establish a complete exemption from
such deduction or withholding; and (ii) any applicable Guarantor shall not be
obligated pursuant to this Section 25 hereof to gross-up payments to be made to
a Creditor in respect of income or similar taxes imposed by the United States or
any additional amounts with respect thereto if such Creditor has not provided to
the Borrower such forms.

 

Section 26. Termination. After the termination of the Total Commitment and all
Designated Hedge Documents, when no Note or Letter of Credit is outstanding and
when all Loans and other Guaranteed Obligations (other than unasserted indemnity
obligations) have been paid in full, this Guaranty will terminate and the
Administrative Agent, at the request and expense of the Borrower and/or any of
the Guarantors, will execute and deliver to the Guarantors an instrument or
instruments acknowledging the satisfaction and termination of this Guaranty.

 

Section 27. Enforcement Only by Administrative Agent. The Creditors agree that
this Guaranty may be enforced only by the action of the Administrative Agent,
acting upon the instructions of the Required Lenders, and that no Creditor shall
have any right individually to seek to enforce or to enforce this Guaranty, it
being understood and agreed that such rights and remedies may be exercised by
the Administrative Agent, for the benefit of the Creditors, upon the terms of
this Guaranty. The Administrative Agent and the other Creditors further agree
that this Guaranty may not be enforced against any director, officer or employee
of any Guarantor, as such.

 

Section 28. General Limitation on Claims by Guarantors. NO CLAIM MAY BE MADE BY
ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT OR ANY OTHER CREDITOR, OR THE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS OF ANY OF THEM,
FOR ANY DAMAGES OTHER THAN ACTUAL COMPENSATORY DAMAGES IN RESPECT OF ANY CLAIM
FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR ANY OF THE OTHER
GUARANTEED DOCUMENTS, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH; AND EACH GUARANTOR HEREBY, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, WAIVES, RELEASES AND AGREES NOT TO SUE OR COUNTERCLAIM UPON ANY
SUCH CLAIM FOR ANY SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

Section 29. Attorneys, Accountants, etc. of Creditors Have No Duty to
Guarantors. All attorneys, accountants, appraisers, consultants and other
professional persons (including the firms or other entities on behalf of which
any such person may act) retained by the Administrative Agent or any other

 

13



--------------------------------------------------------------------------------

Creditor with respect to the transactions contemplated by the Guaranteed
Documents shall have the right to act exclusively in the interest of the
Administrative Agent or such other Creditor, as the case may be, shall have no
duty of disclosure, duty of loyalty, duty of care, or other duty or obligation
of any type or nature whatsoever to any Guarantor, to any of its Affiliates, or
to any other person, with respect to any matters within the scope of such
representation or related to their activities in connection with such
representation and shall be subject to the provisions contained in Section 12.14
of the Credit Agreement. Each Guarantor agrees, on behalf of itself, its
Subsidiaries and its other Affiliates, not to assert any claim or counterclaim
against any such persons with regard to such matters, all such claims and
counterclaims, now existing or hereafter arising, whether known or unknown,
foreseen or unforeseeable, being hereby waived, released and forever discharged.

 

Section 30. Creditors Not Fiduciary to Guarantors, etc. The relationship among
any Guarantor and its Affiliates, on the one hand, and the Administrative Agent
and the other Creditors, on the other hand, is solely that of debtor and
creditor, and the Administrative Agent and the other Creditors have no fiduciary
or other special relationship with any Guarantor or any of its Affiliates, and
no term or provision of any Guaranteed Document, no course of dealing, no
written or oral communication, or other action, shall be construed so as to deem
such relationship to be other than that of debtor and creditor.

 

Section 31. Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts
including, by way of facsimile transmission or other electronic transmission
capable of authentication, each of which when so executed and delivered shall be
an original, but all of which shall together constitute one and the same
instrument. A set of counterparts executed by all the parties hereto shall be
lodged with the Borrower and the Administrative Agent.

 

Section 32. Additional Guarantors. Additional Guarantors may become a party to
this Guaranty by execution of a Guaranty Supplement in form and substance
acceptable to the Administrative Agent.

 

[Remainder of page intentionally left blank]

 

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

ADP OF NEW YORK, LLC, a Guarantor By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF ALABAMA,
LLC, a Guarantor By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF
CALIFORNIA, INC., a Guarantor By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF LOUISIANA,
LLC, a Guarantor By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF MARYLAND,
LLC, a Guarantor By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF MICHIGAN, LLC, a Guarantor By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF MISSOURI,
LLC, a Guarantor By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF NORTH
CAROLINA, LLC, a Guarantor By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF OKLAHOMA,
LLC, a Guarantor By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF
PENNSYLVANIA, LLC, a Guarantor By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF TENNESSEE, LLC, a Guarantor By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF VIRGINIA,
LLC, a Guarantor By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance

AMERICAN DENTAL PROFESSIONAL

SERVICES, LLC, a Guarantor

By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance APPLE PARK ASSOCIATES, INC., a
Guarantor By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance

INNOVATIVE PRACTICE CONCEPTS,

INC., a Guarantor

By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance



--------------------------------------------------------------------------------

NATIONAL DENTAL ALLIANCE, INC., a Guarantor By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance NORTHPARK DENTAL GROUP, LLC, a
Guarantor By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance PDHC, LTD., a Guarantor By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance TEXAS DENTAL MANAGEMENT, INC., a
Guarantor By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H. Brock Title:   VP, Finance TEXAS DENTAL PARTNERS, LP, a Guarantor

By: TEXAS DENTAL MANAGEMENT, INC.,

as its General Partner

Name:   Ian H. Brock Title:   VP, Finance



--------------------------------------------------------------------------------

VOSS DENTAL LAB, INC., a Guarantor Name:   Ian H. Brock By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Title:   VP, Finance KEYBANK NATIONAL ASSOCIATION, as Administrative Agent Name:
  J.T. Taylor By:  

/s/ J.T. Taylor

--------------------------------------------------------------------------------

Title:   Vice President